DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
Examiner notes the term “pixel unit” (emphasis added) in at least claim 7 is interpreted as a “logical function division” term based on paragraph [0186] of the specification as filed.  Therefore, there is no interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (USPN 2018/0276444) in view of Fomani et al. (USPN 2019/0180072).
With respect to claim 1, Sun teaches an optical fingerprint identification apparatus (Figs. 1-3 and paragraph [0029]), comprising: 
a light detection array (Fig. 1, item 201 and Figs. 2-3); 
a first light blocking layer (Fig. 1, item 113 teaches a light shielding layer), wherein the first light blocking layer is provided with a plurality of light passing holes (Figs. 1-3, items 113a and paragraph [0031] teach through holes); and 
a first microlens array disposed above the first light blocking layer (Fig. 1, item 120 and Figs. 2-3), 
wherein the first microlens array is configured to converge an optical signal to the plurality of light passing holes of the first light blocking layer, and the optical signal is transmitted to the light detection array through the plurality of light passing holes of the first light blocking layer (Fig. 1 and paragraphs [0031] and [0033]-[0043]). 
However, Sun fails to expressly teach (1) a filter layer, disposed above the light detection array, for filtering out an optical signal of a non-target band, and transmitting an optical signal of a target band, wherein the filter layer is integrated with the light detection array in a photosensor chip; and (2) a first light blocking layer formed above the filter layer (enumeration and emphasis added).
Fomani teaches a known technique integrating a filter with an optical sensor in a display with optical sensing (Figs. 2A-2D, 8A and 8B and paragraphs [0029], [0052] and a filter layer (Fig. 8A, item 810 and 8B, item 840), disposed above the light detection array (Figs. 8A and 8B show the filter layer is above the image sensor), for filtering out an optical signal of a non-target band, and transmitting an optical signal of a target band (Figs. 8A and 8B and paragraphs [0078]-[0083]), wherein the filter layer is integrated with the light detection array in a photosensor chip (Figs. 8A and 8B and paragraphs [0029], [0059] and [0078]-[0083]).
Sun teaches a base process/product of optical fingerprint identification apparatus which the claimed invention can be seen as an improvement in that the apparatus includes a filter layer, disposed above the light detection array, for filtering out an optical signal of a non-target band, and transmitting an optical signal of a target band, wherein the filter layer is integrated with the light detection array in a photosensor chip; and a first light blocking layer formed above the filter layer.  Fomani teaches a known technique of integrating a filter with an optical sensor in a display with optical sensing that is comparable to the base process/product.
Fomani’s known technique of integrating a filter with an optical sensor in a display with optical sensing would have been recognized by one skilled in the art as applicable to the base process/product of Sun and the results would have been predictable and resulted in (1) an apparatus that includes a filter layer, disposed above the light detection array, for filtering out an optical signal of a non-target band, and transmitting an optical signal of a target band, wherein the filter layer is integrated with the light detection array in a photosensor chip; and (2) a first light blocking layer formed above the filter layer (Examiner notes the light blocking layer in Fig. 1, item 113a of Sun 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 7, Sun in view of Fomani teach the optical fingerprint identification apparatus according to claim 1, discussed above, wherein the first microlens array comprises a plurality of microlenses (Sun, Fig. 1, item 120 and Figs. 2-3), and the light detection array comprises a plurality of pixel units (Sun, Fig. 1, item 201 and Figs. 2-3), wherein a first microlens in the plurality of microlenses of the first microlens array is configured to converge a first optical signal from above the first microlens to a first light passing hole corresponding to the first microlens in light passing holes of the first light blocking layer (Sun, Fig. 1 and paragraphs [0031] and [0033]-[0043]), and the first optical signal is transmitted to a first pixel unit corresponding to the first microlens in the plurality of pixel units through the first light passing hole (Sun, Figs. 1-3 and paragraphs [0031] and [0033]-[0043]). 
With respect to claim 8, Sun in view of Fomani teach the optical fingerprint identification apparatus according to claim 7, discussed above, wherein the optical signal is an optical signal in a first specific direction, a line direction of an optical center of the first microlens and a center of the first light passing hole is the same as or similar to the first specific direction, and a line direction of the center of the first light passing hole and a center of the first pixel unit is the same as or similar to the first specific direction (Sun, Figs. 1-3 and paragraphs [0031] and [0033]-[0043] teach a vertical direction for the optical signal). 
With respect to claim 9, Sun in view of Fomani teach the optical fingerprint identification apparatus according to claim 8, discussed above, wherein the first specific direction is perpendicular to the light detection array (Sun, Figs. 1-3 and paragraphs [0031] and [0033]-[0043]), or the first specific direction is oblique to the light detection array. 
With respect to claim 11, Sun in view of Fomani teach the optical fingerprint identification apparatus according to claim 7, discussed above.  However, Sun in view of Fomani fail to expressly teach wherein the first microlens is a quadrangular microlens. 

Sun in view of Fomani teaches a base process/product of optical fingerprint identification including a microlens which the claimed invention can be seen as an improvement in that the first microlens is a quadrangular microlens.  Official notice teaches a known technique of the usage of a quadrangular microlens that is comparable to the base process/product.
Official notice’s known technique of the usage of a quadrangular microlens would have been recognized by one skilled in the art as applicable to the base process/product of Sun in view of Fomani and the results would have been predictable and resulted in a device wherein the first microlens is a quadrangular microlens which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

 wherein an upper surface of the first microlens is a spherical surface or an aspherical surface (Sun, Fig. 1 and paragraphs [0040] and [0042]). 
With respect to claim 13, Sun in view of Fomani teach the optical fingerprint identification apparatus according to claim 1, discussed above, wherein the light passing hole is a circular hole having a diameter less than 10 µm (Sun, Claim 18 and paragraph [0037] ). 
With respect to claim 14, Sun in view of Fomani teach the optical fingerprint identification apparatus according to claim 1, discussed above, wherein a wavelength range of the target band comprises 350 to 700 nm and/or 800 to 1000 nm (Fomani, paragraphs [0074]-[0078] teach a target band comprising 400 to 600nm using an ambient light filter and conventional sensor). 
With respect to claim 15, Sun in view of Fomani teach the optical fingerprint identification apparatus according to claim 1, discussed above.  However, Sun in view of Fomani fail to expressly teach wherein a thickness of the filter layer is smaller than or equal to 20 µm. 
Examiner takes official notice that the usage of filter layers with a thickness smaller than or equal to 20 µm are well known in the art.

Official notice’s known technique of using filter layers with a thickness smaller than or equal to 20 µm are well known in the art would have been recognized by one skilled in the art as applicable to the base process/product of Sun in view of Fomani and the results would have been predictable and resulted in a device wherein a thickness of the filter layer is smaller than or equal to 20 µm which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.


Examiner takes official notice that circuit boards and electrical connections and their usage are well known in the art.  Known circuit boards include flexible and printed circuit boards and known connections include solder, conductive film and wire bonding  Examiner further notes it is known to place the circuit board below the optical sensor in the stack.
Sun in view of Fomani teaches a base process/product of an optical fingerprint identification apparatus with a light detection portion which the claimed invention can be seen as an improvement in that the optical fingerprint identification apparatus further comprises a circuit board electrically connected with a light detection portion of the optical fingerprint identification apparatus through an electrical connection apparatus.  Official notice teaches a known technique of circuit boards and electrical connections and their usage that is comparable to the base process/product.
Official notice’s known technique of circuit boards and electrical connections and their usage would have been recognized by one skilled in the art as applicable to the base process/product of Sun in view of Fomani and the results would have been 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	The further limitations of claim 17 are rejected for substantially the same reasons as claim 16, discussed above.
	Examiner notes the officially noticed circuit board includes a flexible circuit board and the officially noticed connection includes at least solder.

	The further limitations of claim 18 are rejected for substantially the same reasons as claim 16, discussed above.
	Examiner notes the officially noticed circuit board includes a printed circuit board and the officially noticed connection includes at least wire bonding.

The further limitations of claim 19 are rejected for substantially the same reasons as claim 16, discussed above.
	Examiner notes the officially noticed circuit board includes placement below the light detection portion.

Claim 20, an electronic device, corresponds to and is analyzed and rejected for substantially the same reasons as the optical fingerprint  identification apparatus of Claim 1, discussed above.
Examiner notes Sun further teaches an electronic device, wherein it comprises: 
a display screen, and an optical fingerprint identification apparatus, wherein the optical fingerprint identification apparatus is disposed below the display screen (Sun, Fig. 1, items 100 and 200 and paragraph [0031]).


Allowable Subject Matter
Claims 2-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “optical fingerprint identification apparatus according to claim 1, wherein the optical fingerprint identification apparatus further comprises: 
a first medium layer and a second medium layer; 
the first medium layer is disposed on a surface of the filter layer; 
the first light blocking layer is disposed on a surface of the first medium layer; and 
the second medium layer is disposed on a surface of the first light blocking layer and fills the plurality of light passing holes of the first light blocking layer” (see at least claim 2 – emphasis added); and
“the optical fingerprint identification apparatus according to claim 7, wherein a ratio of an area of an orthographic projection of the first microlens on the light detection array to an area of the first pixel unit is greater than 70%” (see at least claim 10 – emphasis added).

The further limitations of claims 3-6 are dependent on claim 2 and objected to for substantially the same reasons, discussed above.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Takagi (USPN 2009/0225205) and Lee et al. (USPN 2016/0234480) teach a quadrangular microlens;
Choi et al. (USPN 2008/0144192) teaches the usage of transparent resin as filler in a through hole;
Du et al. (USPN 2019/0156094) teaches a filter with an optical sensor;
Lee et al. (USPN 2016/0254312) teaches an image sensor device;
Wang et al. (USPN 2009/0128043), Moshrefzadeh et al. (USPN 6,344,263), Xu et al. (USPN 2019/0355937) and Lin et al. (USPN 2007/0194212) teach filter layer thickness;
Zhang et al. (USPN 2019/0302914) teaches a flexible circuit and conductive film;
Yang (USPN 2017/0344792) teaches a flexible circuit and a solder point;
Bang et al. (USPN 2017/0202093) teaches a printed circuit and solder;
Lee et al. (USPN 2018/0209616) and Chen et al. (USPN 2017/0357838) teach PCB and wire bonding;
Chang et al. (USPN 2017/0243046) and Chou (USPN 2014/0140588) teach a flexible circuit and a wire-bond; and
Kim et al. (USPN 2020/0364433) teaches a display above an optical fingerprint sensor and a circuit board below the light detection portion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623